 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DONALD LOCKHART, et al.,                          No. 1:21-cv-00268-DAD-SKO
12                      Plaintiffs,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
14   TRAVELERS COMMERCIAL                              MOTION TO WITHDRAW AS COUNSEL
     INSURANCE COMPANY, a corporation,
15                                                     (Doc. Nos. 13, 20)
                        Defendant.
16

17

18           On March 30, 2021, counsel of record for plaintiffs in this action filed a motion to

19   withdraw as counsel. (Doc. No. 13.) The motion was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On April 21, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that the pending motion to withdraw as counsel for plaintiffs (Doc. No. 13) be

23   granted. (Doc. No. 20.) Those findings and recommendations were served on all parties and

24   contained notice that any objections thereto were to be filed within fourteen (14) days of service.

25   (Id. at 4.) No objections have been filed and the time in which to do so has now passed. The

26   court notes that defendant filed a statement of non-opposition to the pending motion to withdraw

27   as counsel. (Doc. No. 19.)

28   /////
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court conducted a de

 2   novo review of the case. Having carefully reviewed the file, the court concludes that the findings

 3   and recommendations are supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on April 21, 2021 (Doc. No. 20) are

 6                  adopted in full;

 7          2.      The motion to withdraw as counsel filed by Robert M. Moss, counsel of record for

 8                  plaintiffs (Doc. No. 13) is granted; and

 9          3.      The Clerk of the Court is directed to update the docket in this action to reflect that

10                  plaintiff Donald Lockhart is representing himself in propria persona and plaintiff

11                  Patricia Lockhart is representing herself in propria persona, and to include their

12                  contact information and addresses of record as follows:

13                         Donald Lockhart
                           3163 Norwich Avenue
14                         Clovis, CA 93619
                           (559) 252-7777
15
                           Patricia Lockhart
16                         3163 Norwich Avenue
                           Clovis, CA 93619
17                         (559) 252-7777
18

19   IT IS SO ORDERED.
20
        Dated:     May 20, 2021
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
